DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 4, it is unclear what is meant by the language “wherein when a resonance frequency of the ultrasonic transducer is a first frequency when a thickness of the second layer is set to the defined value, and the bending rigidity of the first layer is the same as the bending rigidity of the second layer, the thickness of the second layer is set to the defined value when the resonance frequency of the ultrasonic transducer is lower than the first frequency”. This appears to be a conditional statement, but the language of this clause is unclear. While such a conditional statement does not need to use the terms “if” or “then”, it is not clear where the “if” (or “ifs”) of the above clause begins or ends, and likewise where the “then” (or “thens”) begin or end.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuda (US 2016/0033454).
Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (US 2016/0089111).
With respect to claim 1, Matsuda discloses an ultrasonic device (Fig 3) comprising: a base (item 44) material that has an opening (regions between walls 47); a vibration plate (item 45) that is provided on the base material and closes the opening (Fig 3); and a piezoelectric element (items 23) that is provided on the vibration plate (Fig 3), wherein the vibration plate has a first layer (item 48) provided on the base material and a second layer (item 49) disposed between the first layer and the piezoelectric element (Fig 3), and a bending rigidity of the second layer is equal to or larger than a bending rigidity of the first layer (Paragraph 52; wherein the disclosed materials of Matsuda are the same as the claimed materials; therefore the claimed properties are inherently the same).
With respect to claim 1, Yamada et al. discloses an ultrasonic device (Fig 3) comprising: a base (item 46) material that has an opening (item 48); a vibration plate (item 47) that is provided on the base material and closes the opening (Fig 3); and a piezoelectric element (items 23) that is provided on the vibration plate (Fig 3), wherein the vibration plate has a first layer (item 51) provided on the base material and a second layer (item 52) disposed between the first layer and the piezoelectric element (Fig 3), and a bending rigidity of the second layer is equal to or larger than a bending rigidity of the first layer (Paragraph 65; wherein the disclosed materials of Matsuda are the same as the claimed materials; therefore the claimed properties are inherently the same).
With respect to claim 2, Yamada et al. discloses the ultrasonic device according to claim 1, wherein a width of the opening is equal to or less than 100 µm (Paragraph 79).
With respect to claim 3, both Matsuda and Yamada et al. disclose the ultrasonic device according to claim 2, wherein the second layer has a thickness equal to or more than a predetermined defined value such that piezoelectric characteristics of the piezoelectric element is maintained (Fig 3 of Matsuda / Fig 3 of Yamada et al. – wherein the devices of Matsuda and Yamada are piezoelectric devices; therefore the thicknesses of the layers of the vibration plate are value that maintain the piezoelectric characteristics of the piezoelectric elements).
With respect to claim 4, both Matsuda and Yamada et al. disclose the ultrasonic device according to claim 3, further comprising: an ultrasonic transducer that includes a vibration portion closing the opening in the vibration plate and the piezoelectric element (Fig 3 of Matsuda / Fig 3 of Yamada et al.), wherein when a resonance frequency of the ultrasonic transducer is a first frequency when a thickness of the second layer is set to the defined value, and the bending rigidity of the first layer is the same as the bending rigidity of the second layer, the thickness of the second layer is set to the defined value when the resonance frequency of the ultrasonic transducer is lower than the first frequency (Fig 3 of Matsuda / Fig 3 of Yamada et al. – wherein the thickness is the “defined value” regardless of frequency)
With respect to claim 5, Matsuda discloses the ultrasonic device according to claim 4, further comprising: a vibration attenuation layer (item 71; Paragraph 83) having a thickness corresponding to the resonance frequency is provided on the vibration plate when the resonance frequency of the ultrasonic transducer is lower than a second frequency lower than the first frequency (Fig 14, wherein the thickness of the attenuation layer has a thickness that “corresponds” to the resonance frequency – because the relationship that constitutes a “correspondence” to the resonance frequency is undefined, any thickness constitutes a “correspondence”). 
With respect to claim 6, both Matsuda and Yamada et al. disclose the ultrasonic device according to claim 1, wherein the first layer is made of SiO2 , and the second layer is made of ZrO2 (Paragraph 52 of Matsuda / Paragraph 65 of Yamada et al.).
With respect to claim 7, both Matsuda and Yamada et al. disclose an ultrasonic apparatus comprising: the ultrasonic device according to claim 1; and a controller that controls the ultrasonic device (Fig1 of Matsuda / Fig 1 of Yamada et al.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837